Case: 1:17-cv-00569 Document #: 81-1 Filed: 01/03/21 Page 1 of 1 PagelD #:240

06/12/15
United States District Court
Northern District of Illinois

Notification of Party Contact Information

Directions: This form must be attached to a motion to withdraw from a case when no other
attorney of record has been noted on the docket. A completed form must be electronically filed
as an attachment to the motion to withdraw. The address and telephone number of your client
must be completed on this form to enable the Court to contact your client in the future if the
motion to withdraw is granted.

Case Number: 17_cy.0569

Case Title: 5 GogMANO v. STATE OF ILLINOIS LOTTERY

Judge: sara ELLIS

Name of Attorney submitting the motion to withdraw:

JOHN T. MORAN

Name of Client:

SUNDAY COSMANO
Mailing address of Client: 559 Lawrence Lane

City: Mount Prospect State: Illinois

Zip: 60056 Telephone Number: 312-437-9700

I attest that the above information is true and correct to the best of my

 

 
